DETAILED ACTION
	Claims 32-37 and 57-60 are currently pending in the instant application and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-37 and 57-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 32 and 36 provide wherein R3 is H.  However, there is no R3 on formula (IIA) or (IIA’).  There was an R3 on formula (IVA) and (IVA’), however, formula (IVA) and (IVA’) have been removed from the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 36 limits the claims from which it depends by defining R3 as H.  However, as discussed above in the 112(b) rejection, there is no R3 on the formula claimed.  Additionally, R3 is already defined as H in claim 32.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-37 and 57-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No.10,189,829.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims claim products of the formula: 
    PNG
    media_image1.png
    282
    411
    media_image1.png
    Greyscale
.  This product corresponds to the formula (IIA) wherein ring A is 
    PNG
    media_image2.png
    67
    86
    media_image2.png
    Greyscale
; R1 is tert-butyl; R2 .
Claims 32-37 and 57-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,227,341.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims claim compounds which encompass applicant’s instant products and provide preferences towards applicant’s instant product.  Conflicting claim 18 provides formula (IIA) wherein ring A can be
    PNG
    media_image2.png
    67
    86
    media_image2.png
    Greyscale
.  Conflicting claim 19 provides wherein R1 is tert-butyl; conflicting claim 20 provides wherein R2 is 
    PNG
    media_image3.png
    84
    139
    media_image3.png
    Greyscale
 .  Conflicting claim 22 provides wherein R5 is methyl.  Conflicting claim 25 is a method for treating multiple sclerosis.
Claims 32-37 and 57-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,961,237.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims claim methods of treating multiple sclerosis with the formula: 
    PNG
    media_image4.png
    273
    418
    media_image4.png
    Greyscale
(conflicting claim 2)  This compound corresponds to the formula (IIA) and (IIA’) instantly claimed wherein ring A is 
    PNG
    media_image2.png
    67
    86
    media_image2.png
    Greyscale
; R1 is tert-butyl; R2 is oxetanyl; and R5 is methyl.  These methods of use anticipate the claimed products and methods and are therefore double patenting.
Claims 32-37 and 57-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 9, 16, 23, 30, 37, 44, 51, 56, 61, 66, 73, 87, and 91-94 of copending Application No. 17/283,301 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims claim crystalline products of 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
(conflicting claim 1) and methods of use, such as treating multiple sclerosis (conflicting claim 94)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 corresponds to the formula (IIA) wherein ring A is 
    PNG
    media_image2.png
    67
    86
    media_image2.png
    Greyscale
; R1 is tert-butyl; R2 is oxetanyl; 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					5 January 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600